                                                                                          New York
                                                                          885 Third Avenue, 20th Floor
                                                                            New York, NY 10022-4834
                                                                                     Tel: 212.209.3050
                                                                                    Fax: 212.371.5500

                                                                                          Princeton
                                                                        4 Independence Way, Ste. 120
                                                                                 Princeton, NJ 08540
                                                                                    Tel: 609.514.1500
                                                                                   Fax: 609.514.1501
July 10, 2020
                                                                           www.reitlerlaw.com


VIA ECF AND EMAIL
Honorable James J. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

       Re: In re Orly Genger, Case No. 19-13895-jlg


Dear Judge Garrity:

        We write on behalf of Orly Genger (the “Debtor”) to inform the Court that creditor/movant
Sagi Genger -- who has taken six depositions (out of seven so far) related to his pending motion
to dismiss -- refuses himself to be deposed on the one date that he and his counsel proposed for his
deposition (July 15th), which date was agreed by all parties who rearranged their schedules
accordingly. Sagi refuses to appear for his deposition unless the parties agree "in writing" to his
unilateral preconditions for this deposition, including (a) limiting it to one seven-hour deposition
for both his testimony in his individual capacity and as the corporate representative for TPR
Investment Associates, Inc., even though the company has distinct interests that are not and cannot
be identical to Sagi's; and (b) all parties "will not seek to recall Sagi based on the Court’s discovery
rulings," even though the various discovery disputes, including the common interest privilege issue
being briefed today are likely not going to be resolved by next week. Mr. Dellaportas has refused
to relent on this one-sided demand despite, as a practical matter, it makes much more sense to take
his testimony so that all parties may reassess based on the actual record whether there are any
remaining issues to be addressed with the Court (which of course all parties reserve their rights on,
as is customary). We pointed out that Sagi may designate whatever portions of his deposition as
he deems fit to be binding on TPR -- a practice that the parties have already previously used in this
case. (For example, portions of the testimony by Eric Herschmann on specified topics were
designated as binding on the creditor law firm Kasowitz Benson Torres LLP.)

       No other party or witness in this case has insisted on preconditions, as Sagi has done here,
and Sagi should not be permitted to obstruct discovery in this way. We ask, simply, that Sagi be
ordered to appear as he previously agreed and as noticed for his deposition starting at 9:30 am on
July 15, 2020. Joining in this request is creditor Kasowitz Benson Torres LLP.
Honorable James L. Garrity, Jr.
July 10, 2020
Page 2 of 2

                                      Respectfully submitted,


                                      /s/ Yann Geron
                                      REITLER KAILAS & ROSENBLATT LLC


                                      /s/ Michael P. Bowen
                                      KASOWITZ BENSON TORRES LLP


cc: All Counsel of Record (via ECF)
